Citation Nr: 1716484	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer as due to ionizing radiation exposure.

2.  Entitlement to service connection for non-malignant thyroid nodular disease as due to ionizing radiation exposure.

3.  Entitlement to service connection for residuals of skin cancer as due to ionizing radiation exposure.

4.  Entitlement to service connection for left vocal cord paralysis as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1956 to September 1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the benefits sought on appeal.

The Veteran indicated on his VA Form 9 that he desired a Board hearing at the local RO, which was in fact scheduled.  In August 2016, however, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).

The issue of entitlement to service connection for residuals of skin cancer as due to ionizing radiation exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prostate cancer is not causally related to the Veteran's active service, to include prior ionizing radiation exposure.

2.  The preponderance of the evidence shows that non-malignant thyroid nodular disease is not causally related to the Veteran's active service, to include prior ionizing radiation exposure.
3.  The preponderance of the evidence shows that left vocal cord paralysis is not causally related to the Veteran's active service, to include prior ionizing radiation exposure


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 3.309(a) and (d), 3.311 (2016).

2.  The requirements for entitlement to service connection for non-malignant thyroid nodular disease are not met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.309(d), 3.311.

3.  The requirements for entitlement to service connection for left vocal cord paralysis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.309(d), 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The Board finds no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the October 2010 rating decision, via letters dated in December 2009 and April 2010, VA provided the Veteran with time- and content-compliant notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In that vein, the Board notes that the Veteran was not afforded an examination as part of the development of his vocal cord claim.  Nonetheless, the Board finds no failure to assist the Veteran.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that the prerequisite of insufficient competent medical evidence is not present based on the facts currently before it.  In this regard, an entry in the Veteran's VA outpatient records note that the treating physician noted that the left vocal cord paralysis most likely was related to the Veteran's coronary artery bypass graft (CABG) which was performed to treat the Veteran's heart disease.  Hence, the only evidence of a possible indication of an association to active service is the Veteran's lay conclusion.  This is insufficient to trigger an examination, despite the low threshold.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (stating that unless a condition is within the common knowledge of a lay person, "in the absence of any medical evidence, [a veteran's] own conclusory statements regarding causation [are] insufficient to establish the necessary nexus between" an injury and a current condition).  Additionally, the evidence does not show an in-service event/injury.  The service treatment records (STRs) do not contain any entries related to complaints of or treatment for vocal cord issues.  Based on the foregoing, the Board finds that VA's duty to assist to obtain an examination/opinion is not triggered and a remand is not necessary.

The Veteran's STRs and VA records are in the claims file.  The AOJ also followed all applicable procedures for developing and adjudication ionizing-radiation claims, to include obtaining the necessary dose estimates from the Defense Threat Reduction Agency (DTRA) and a medical opinion from the VA Under Secretary for Health.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Malignant tumors that become manifest to a degree of at least 10 percent within one year from date of termination of such service, are presumed to have been incurred in service, even though there is no evidence of such disease during the period of service where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Discussion

The Veteran does not assert that his prostate cancer or non-malignant thyroid disease had onset in active service.  In this regard, the Board notes that the available STRs are negative for any entries related to complaints or findings of, or treatment for prostate- or thyroid-related problems.  He denied any positive history of symptoms or complaints of either on his Report of Medical History for his examination at separation, and the August 1958 Report of Medical Examination For Separation reflects that the Veteran's endocrine and genitourinary systems were assessed as normal.  (06/29/2016 STR-Medical, 3rd entry, pp. 9, 11).  There is no evidence that either manifested to a degree of at least 10 percent within one year of separation from service.  Hence, there is no factual basis for presumptive service connection for a chronic disease.  38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's asserted basis for entitlement to service connection is his on-site involvement in a test that involved the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309(d)(3)(ii)(A).  A DD Form 1141 in the STRs confirms his participation in 1958 on Bikini Atoll and Eniwetok Atoll.  Other records note the Veteran's presence aboard two U.S. Naval vessels during the testing of a nuclear device.

Ionizing Radiation Exposure - prostate & thyroid

For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, there are 15 types of cancer that are presumptively service-connected if they become manifest in a radiation-exposed veteran.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b)(2) lists other radiogenic diseases that may also be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure during service.  Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  Therefore, the Board will consider the Veteran's claim for service connection for prostate cancer and non-malignant thyroid nodular disease by these three means. 

First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  In the instant case, the Board finds that the Veteran is a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3) because, as noted, he participated on site in the testing of a nuclear device in the Pacific in August 1958 as confirmed participant of Operation HARDTACK I.  38 C.F.R. § 3.309(d)(3)(v)(O).  Prostate cancer is not among the presumptive cancers.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).  Therefore, the Veteran's prostate cancer is not a cancer subject to service connection on a presumptive basis under 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309(d).

Second, a claim may also be established under 38 C.F.R. § 3.311, if the Veteran was exposed to ionizing radiation while in service, subsequently developed one of the radiogenic diseases listed, and the disease became manifested during the requisite latency period.  See 38 C.F.R. § 3.311(b).  All cancers are radiogenic diseases under this section; and, so is non-malignant thyroid nodular disease.  Id. § 3.311(b)(2)(xxiv).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1). 

Further, when it has been determined that a veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Health (USH) for further consideration.  The USH is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USH determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USH shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(i).

The DTRA constructed a scenario based on the Veteran's service records.  The report notes that the parameters used to estimate radiation dosages are designed to err on the side of caution so as to afford a veteran the maximum benefit of the doubt.  DTRA determined that the Veteran served with a military police (MP) unit at Bikini and Eniwetok Atolls during Operation HARDTACK I.  He was present in those areas from April to September 1958.  The Veteran ate his meals in a mess hall/tent, and he did not leave the test area at any time during the deployment.  During the period in question, the Veteran witnessed 29 to 31 detonations ashore in an open area, and two detonations while evacuated from the island board two separate US Naval vessels.  The Veteran wore eye goggles/sunglasses during the detonations.  He was located approximately 5 miles from ground zero at the time of each detonation and felt the subsequent shock waves.  No precautions were taken to minimize fallout; the Veteran did not move to or toward ground zero after the detonations; and, he remained in the detonation area for 2 hours.  The Veteran did not visit any non-residence islands or other locations while at the test site.  The Veteran was not found to be contaminated during the operation.  He received fallout during July 1958 while top side aboard ship.  The Veteran was not assigned duties that involved contact with radioactive material other than general fallout on the ship.  He was not involved in a special project while aboard ship; and, he did not visit or was assigned to another ship apart from the 2 named vessels.  The Veteran did not perform duties aboard target ships, nor did he participate in small boat operations.  He did not wear special clothing or equipment during the operation.  He was issued a film badge upon arrival at the test site, and he wore the same badge during his entire stay.  The September 2010 DTRA letter noted that the above scenario provided a description of the Veteran's participation activities based on available military records and his recollections and statements.  It also noted that the Veteran reviewed the description as shown on the enclosed scenario.

The DTRA report notes that Dosimetry records confirmed the Veteran's presence at Bikini Atoll from March 9 to June 6, 1958; and, that individual film badges and exposure records related to the Veteran were located.  The scenario also detailed the frequency with which film badge dosimeters were distributed, the fallout status from earlier tests.  According to HARDTACK I radsafe reports, beginning on April 1, 1958 film badge dosimeters, which were to be worn at all times, were issued to all personnel upon their arrival at the PPG.  Badges were to be turned in upon recall from the radsafe section, upon exit from any contaminated areas, or upon departure from the PPG.  The frequency at which film badges were issued depended on each participant's duties.  Personnel whose duties generally did not involve exposure to radiation were issued film badges at 6-week intervals, while those with anticipated exposure potential received badges as often as twice weekly.  

As previously noted, the above information was provided to the Veteran by the DTRA, and he agreed in full with his activities in the test area as set forth in the report.  Based on the historical data related to the Veteran, the DTRA estimated that the Veteran's doses were no more than: external gamma dose: 18 rem; external neutron dose: 0.5 rem; internal committed dose to the thyroid (alpha): 0.1 rem; internal committed dose to the thyroid (beta + gamma): 7 rem; internal committed dose to the prostate (alpha): 4.5 rem; internal committed dose to the prostate (beta + gamma): 2 rem.  

In a September 16, 2010 memorandum, the Director, Compensation Service, provided the above information to the VA USH and asked for a medical opinion as to whether it was as likely as not that the Veteran's prostate cancer and non-malignant thyroid nodular disease are related to his radiation activity while in active service.  The September 2010 report notes that the Veteran, who was born in 1935, was diagnosed with prostate cancer in 2007 and thyroid nodular disease in 2009; and that the DTRA confirmed that the Veteran was a participant in Operation HARDTACK I conducted in 1958.  The USH report also noted the maximum dosage to which the Veteran was exposed as determined by the DTRA.

The USH noted that the Interactive Radio Epidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran s cancer.  (It was noted that the program is available on the Internet at https://www.niosh-irep.com).  For purposes of calculation the Veteran s radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1958). This assumption would tend to increase the probability of causation as calculated by IREP.  The program calculated a 99th percentile value for the probability of causation of 22.71 percent.  One study reported an elevated risk of benign thyroid nodules post-Chernobyl; this was considered by the World Health Organization to be in line with the few studies associating benign thyroid nodules and other autoimmune diseases with radiation exposure.  The BEIR VII report indicated that several non-malignant diseases, including thyroid disease do show a dose response.  However, they found it was not possible to rule out a model with a threshold as high as 0.5 Sv (50 rem).  The Veteran s total thyroid dose was 7.1 rem.  As a result, the USH opined that it is unlikely that the Veteran's thyroid nodular disease or prostate cancer was due to the radiation exposure received during service.

The USH provided a full rationale for the opinion rendered, to include reference to a study conducted after the Chernobyl nuclear accident, where radiation exposure was significant.  Further, the Veteran fully agreed with the circumstances of his service in a radiation-exposed area as researched and documented by the DTRA.  Hence, the Board finds the opinion highly probative as it was based on an accurate (and agreed upon) set of facts and the opinion was supported by scientific studies.  Additionally, the opinion was prepared by a medical doctor noted to be the Director, Radiation and Physical Exposures.  The Board finds that the specialized training and experience of this medical doctor lends additional credence and weight to the opinion.  The only contrary evidence is the Veteran's lay opinion that his illnesses are due to his radiation activity.  The Board notes that there are certain circumstances where a lay opinion on cause and effect or etiology is competent, such as sustaining a broken limb immediately after a fall.  This must be decided on a case-by-case basis.   The Board finds that opinion on the relationship between a disease and radiation exposure many years prior requires medical training.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training, to especially include the study of radiogenic disease.  Hence, his personal opinion is not competent and does not get any weight on this issue.  Further, the Veteran's argument that he knows fellow veterans who have been awarded service connection is not a valid basis to allow his case, as each case is decided on the facts and circumstances of each veteran's service.  38 C.F.R. § 20.1303.

In light of all of the above, the Board finds that the preponderance of the evidence is against the issues of service connection for residuals of prostate cancer and non-malignant thyroid nodular disease.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) and (d).

Left Vocal Cord Paralysis

With the exception of the part on presumptive service connection, the requirements for service connection set forth earlier are incorporated here by reference.  As noted earlier, there are no entries in the STRs related to voice- or vocal cord-related complaints.  The August 1958 Report of Medical Examination For Separation reflects that the Veteran's throat was assessed as normal.  

Vocal cord pathology is not a disease specific to a radiation-exposed veteran or radiogenic disease.  See 38 C.F.R. §§ 3.309(d), 3.311(b).  A September 2009 entry in the Veteran's VA outpatient records note the Veteran's diagnosis of left vocal cord paralysis, and that his physician noted that it was likely secondary to the Veteran's CABG in 2006.  (01/07/2010 CAPRI, p. 71)  Thus, while the first requirement for service connection, a currently diagnosed disorder, is present, the preponderance of the evidence is against a causal connection with active service.  There is no medical assessment to the contrary.  The earlier discussion on the Veteran's lay opinions in the duty to assist section is incorporated here by reference.  Hence, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals of prostate cancer as due to ionizing radiation exposure is denied.

Entitlement to service connection for non-malignant thyroid nodular disease as due to ionizing radiation exposure is denied.

Entitlement to service connection for left vocal cord paralysis as due to ionizing radiation exposure is denied.


REMAND

The Board notes that the notice letters informed the Veteran that there were no records of biopsy reports or other confirmatory evidence of his skin cancer and asked him to provide evidence.  In the August 2011 statement of the case, the AOJ noted that the Veteran did not submit a release for VA to attempt to obtain such records; and, with no treatment reports, pathology reports, or biopsy reports, there was insufficient evidence to seek an opinion regarding any relationship between skin cancer and your exposure to ionizing radiation in service.

In this regard, the Board notes a September 2010 VA outpatient entry that reflects a May 2010 final diagnosis of basil cell carcinoma, nodular type, suggests that the author of the entry quoted from another source.  (10/12/2010 CAPRI, p. 10)  However, as noted above, the AOJ was unable to discover any pathology reports.  In as much as skin cancer is a radiogenic disease, the Veteran should again be provided the opportunity to identify any additional sources of medical records related to diagnosis of and treatment for his skin cancer and authorize VA to obtain such records or submit them to VA.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any and all entities where he was treated for skin cancer and to provide the appropriate releases needed to obtain any identified records or submit such records directly to VA.  All efforts to obtain any records must be documented.

If additional records are obtained, follow all required procedures for ionizing radiation-related claims, to include re-adjudication of the claim if indicated.

2.  Whether or not any additional records are added to the claims file, assess if additional development is needed per § 3.311.

3.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


